Appeal by employer and carrier from an award of death benefits. The deceased was one of the artists who produced the sketches and illustrations used by the alleged employer in the conduct of its commercial art business. While so engaged deceased fell down an elevator shaft on employer’s premises suffering severe injuries which resulted in his death. The sole question presented on this appeal is whether deceased was an employee or an independent contractor. The record discloses many of the indices of both relationships from which conflicting inferences might reasonably be drawn. Under such circumstances we may not say, as a matter of law, that the board was in error in reaching the conclusion that deceased was an employee. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Brewster, Deyo, Bergan and Coon, JJ.